DISMISS and Opinion Filed September 21, 2021




                                 S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00753-CR

                MALACHI BROADY DAVIDSON, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-82918-2019

                       MEMORANDUM OPINION
                   Before Justices Schenck, Smith, and Garcia
                          Opinion by Justice Schenck
      Before the Court is appellant’s September 9, 2021 motion to dismiss the

appeal, signed by appellant and his counsel. We grant the motion and dismiss this

appeal.


                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
210753F.U05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

MALACHI BROADY DAVIDSON,                    On Appeal from the 416th Judicial
Appellant                                   District Court, Collin County, Texas
                                            Trial Court Cause No. 416-82918-
No. 05-21-00753-CR        V.                2019.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Schenck. Justices Smith and Garcia
                                            participating.

     Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered September 21, 2021




                                      –2–